 Case 3:19-cv-00671-TSL-RHW Document 12 Filed 05/11/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


TIRALE O. REED                                                PETITIONER

VS.                                 CIVIL ACTION NO. 3:19CV671TSL-RHW

WARDEN C. NASH                                                RESPONDENT


                                  ORDER

      This cause is before the court on the report and

recommendation of Magistrate Judge Robert H. Walker entered on

April 14, 2020, recommending that Reed’s § 2241 petition be

dismissed.   Petitioner Tirale O. Reed has not filed an objection

and the time for doing so has expired.       Having reviewed the report

and recommendation, the court concludes that the report and

recommendation is well taken and hereby adopts, as its own

opinion, the magistrate judge’s report and recommendation subject

to the following modifications:

      To the extent that, by his petition, Reed is attempting “to

abort a state proceeding or disrupt the orderly function of state

judicial processes,” he fails to state a claim upon which relief

may be granted.   Brown v. Estelle, 530 F.2d 1280, 1283 (5th Cir.

1976)(internal citations and quotation omitted).        Further, to the

extent that he seeks to enforce the state's obligation to bring

him promptly to trial, as set forth in the report and

recommendation, he neither demonstrated that he has exhausted, nor
 Case 3:19-cv-00671-TSL-RHW Document 12 Filed 05/11/20 Page 2 of 2




has he shown that “special circumstances” exist.        The petition

will be dismissed with prejudice as to his failure to state a

claim and without prejudice as to any failure to exhaust.

    Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Robert H. Walker

entered on April 14, 2020, as modified, be, and the same is

hereby, adopted as the finding of this court.        Accordingly, it is

ordered that the respondent’s motion to dismiss is granted and

that the petition is dismissed with prejudice as to his failure to

state a claim and without prejudice as to any failure to exhaust.

    It is further ordered that a certificate of appealability

should not issue.   Petitioner has not made a substantial showing

of the denial of a constitutional right.

    A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

    SO ORDERED this 11th day of May, 2020.


                     __/s/Tom S. Lee_____________________________
                       UNITED STATES DISTRICT JUDGE
